COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 TEACHERS FEDERAL CREDIT                       §               No. 08-18-00200-CV
 UNION,
                                               §                 Appeal from the
                      Appellant,
                                               §                384th District Court
 v.
                                               §             of El Paso County, Texas
 SALVADOR ESQUIVEL,
                                               §             (TC# 2018-DCV-2083)
                       Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until April 19, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before April 19, 2019.

       IT IS SO ORDERED this 11th day of March, 2019.

                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.
(Palafox, J., not participating)